Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 1 of 14 PageID: 3168




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


  FOUR S SHELL LIMITED LIABILITY
  COMPANY,                                            Civil Action No.: 16-cv-5701 (PGS)(TJB)
                 Plaintiff,

                 v.                                               MEMORANDUM
                                                                   AND ORDER
  PMG LIMITED LIABILITY COMPANY,

                       Defendant.


        Presently before the Court is Plaintiff Four S Shell Limited Liability Company’s (“Four S

 Shell” or “Plaintiff”) Motion for Attorneys’ Fees and Costs (ECF No. 106), and Defendant PMG

 Limited Liability Company’s (“PMG” or “Defendant”) Cross-Motion for Reconsideration (ECF

 No. 108). The Court heard oral argument on January 6, 2021. For the reasons explained below,

 Defendant’s cross-motion for reconsideration is granted in part and denied in part; and the

 motion to award Four S Shell attorneys’ fees and costs is granted, subject to certain deductions,

 in the total amount of $100,276.93.

                                           BACKGROUND

        Plaintiff Four S Shell and Defendant PMG entered into a franchise agreement under

 which Plaintiff operated a fuel service station and convenience store on Defendant’s property

 (“Station 9538”). In 2016, Plaintiff sued Defendant for (1) failure to renew and/or termination of

 a franchise agreement in violation of the Petroleum Marketing Practices Act (“PMPA”), 15

 U.S.C. § 2801, et seq.; (2) breach of contract; (3) breach of the covenants of good faith and fair

 dealing; (4) fraudulent inducement to enter contract; (5) terminating or failure to renew a

 franchise without good cause in violation of the New Jersey Franchise Practices Act, N.J. Stat.


                                                  1
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 2 of 14 PageID: 3169




 56:10-5, -10; (6) tortious interference with present and prospective economic advantage; (7)

 conversion, and (8) unjust enrichment. (Compl. 1-32, ECF No. 1).

           When the suit was initially filed, Plaintiff brought an Order to Show Cause why a

 preliminary injunction should not issue due to the bad faith termination of the franchise

 agreement. The Court denied the application after a hearing, finding that there were questions of

 fact. (ECF No. 18). For several years, the case proceeded through discovery and on July 10,

 2019, summary judgment was granted to Defendant on all but one of Plaintiff’s claims. (Memo

 & Order, ECF No. 67). Count 1 – Plaintiff’s PMPA claim – proceeded to trial. (See id.).

           A three-day bench trial took place in March 2020. (See ECF Nos. 90-92). The primary

 question before the Court was whether Defendant’s attempt to increase Plaintiff’s rent for Four S

 Shell’s station (Station 9538) by 83% in order to renew their franchise agreement was a bad faith

 effort to terminate or non-renew the franchise. (Memo 2-3, ECF No. 103). The Court ruled that

 it was. 1 (Id. at 28). On September 14, 2020, a Memorandum and Judgment was entered in favor

 of Four S Shell. (ECF Nos. 103, 104).

           With regard to damages, Plaintiff primarily sought return of its investment to purchase

 Station 9538 in the amount of $130,000, plus there was testimony about the return of a

 $43,287.36 deposit withheld by Defendant and reimbursement for the installation of bulletproof

 glass at Station 9538 costing about $3,600.00. (ECF No. 103 at 28; see also Amended Final

 Pretrial Order 18, ECF No. 87). As the Court explained, return of investment was not the correct

 measure of damages, so it was not awarded (id. at 30); but the other damages were awarded (id.

 at 28).



 1
   The outcome was somewhat unexpected because the testimony at the injunction hearing and the trial were similar
 in that the same witnesses testified at the hearing and trial. However, at trial Plaintiff more competently emphasized
 how the exhibits supporting PMG’s appraisal of Station 9538 were flawed and arbitrary.

                                                           2
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 3 of 14 PageID: 3170




        Counsel for Four S Shell submitted a written request for attorneys’ fees in October 2020.

 (ECF No. 106). It requested a total of $123,669.46 in legal fees, plus court reporting fees of

 $397.44. (Id.). It claims that all legal fees should be awarded even though Plaintiff did not

 obtain a favorable verdict on all its claims. (Id.).

        On November 20, 2020, Defendant filed an opposition to Plaintiff’s motion for attorneys’

 fees and a cross-motion for reconsideration of the September 14, 2020 Judgment pursuant to

 either Rule 60(b)(6) or the Court’s inherent powers. (Opp. Br. & Cross-Mot. Reconsideration 3,

 ECF No. 108). It asserts that the requested attorneys’ fees are excessive and unreasonable

 because (1) Plaintiff prevailed on only one of its original eight claims and was awarded

 approximately one quarter of the damages sought; and (2) the requested fees, if awarded, would

 quadruple Plaintiff’s total recovery. (Opp. Br. at 1, 19-25). In addition, Defendant identifies

 numerous itemized charges on counsel’s invoice that it claims are duplicative, irrelevant, or

 unreasonable. (Id. at 13-18). Moreover, it argues that the Court’s judgment should be

 reconsidered and/or vacated as to (1) the return of Plaintiff’s deposit, because it was not part of

 any cause of action; and (2) damages for the bulletproof glass, because that was an optional,

 everyday business expense. In sum, Defendant asks the Court to reduce by at least 73.53 percent

 the amount of fees requested by Plaintiff’s counsel – or more, if the Court grants its cross-motion

 for reconsideration and reduces Plaintiff’s damages. (Id. at 25).

        Plaintiff concedes that duplicate costs should be deducted from the fee award, in the

 amounts of $3,375.00 and $1,884.97. (Reply Br. 11, ECF No. 112). However, it rejects

 Defendant’s other arguments. (Id. at 11-13).

        The Court will first address Defendant’s motion for reconsideration, followed by

 Plaintiff’s motion for attorneys’ fees.



                                                    3
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 4 of 14 PageID: 3171




                                  MOTION FOR RECONSIDERATION

     A. LEGAL STANDARD

         The grounds for a court to grant a motion for reconsideration are: (1) an intervening

 change in the law, (2) newly discovered evidence, or (3) “the need to correct a clear error of law

 or fact or to prevent manifest injustice.” Heine v. Bureau Chief Div. of Fire & Safety, 765 F.

 App’x 816 (3d Cir. 2019) (quoting Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176

 F.3d 669, 677 (3d Cir. 1999)). Courts have held that reconsideration is an extraordinary remedy

 that should be granted sparingly. See, e.g., In re Hlywiak, 573 F. Supp. 2d 871 (D.N.J. 2008).

 Reconsideration is not appropriate where the moving party raises an issue for the first time,

 Bowers v. NCAA, 130 F. Supp. 2d 610, 613 (D.N.J. 2001), or simply disagrees with the court’s

 initial decision, Florham Park Chevron, Inc. v. Chevron U.S.A., Inc., 680 F. Supp. 159, 162

 (D.N.J. 1988); accord Johnson v. Berryhill, No. CV 17-2490 (JMV), 2019 WL 78786 (D.N.J.

 Jan. 2, 2019). The moving party must serve and file a motion for reconsideration within fourteen

 days after the entry of the order or judgment, and must “set[] forth concisely the matter or

 controlling decisions which the party believes the Judge or Magistrate has overlooked.” L. Civ.

 R. 7.1(i).

         Under Rule 60(b) of the Federal Rules of Civil Procedure, a court may relieve a party

 from a final judgment, order, or proceeding for any reason that justifies relief. Fed. R. Civ. P.

 60(b)(6). A party must make such a motion within a reasonable time. Fed. R. Civ. P. 60(c)(1).

 “Apart from Rule 60(b), the District Court has the inherent power to reconsider prior

 interlocutory orders,” as long as it retains jurisdiction over the case. State Nat’l Ins. Co. v.

 County of Camden, 824 F.3d 399, 406 (3d Cir. 2016).




                                                    4
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 5 of 14 PageID: 3172




     B. DISCUSSION AND ANALYSIS

         Defendant argues that reconsideration of this Court’s September 2020 Judgement is

 appropriate under either Rule 60(6)(b) or the Court’s inherent power to reconsider prior orders at

 any time. (Opp. Br. at 2-3). Specifically, Defendant argues this Court should not have awarded

 Plaintiff the withheld deposit funds ($43,287.36) or the funds for the bulletproof glass ($3,600).

 Overall, Defendant believes Plaintiff should recover only nominal damages. (Id. at 13).

         The Court retains jurisdiction over this case and may reconsider a prior interlocutory

 order when appropriate. See Camden, 824 F.3d at 406. Plaintiff argues that Defendant’s motion

 is untimely but, Defendant has zealously and professionally presented the defense without any

 undue delay, and as such, the Court will determine whether Defendant has met the criteria for

 reconsideration on each of its claims below.

     i. WITHHELD DEPOSIT FUNDS

         Defendant first asks this Court to reconsider awarding Plaintiff the withheld deposit funds

 ($43,287.36), because Judge Bongiovanni determined those funds formed a separate cause of

 action not pled in the complaint. It claims it was unfairly prejudiced when this Court “sua sponte

 . . . allow[ed] this issue back into the case without notice (and, in fact, directly contrary to the

 prior decision of the Magistrate Judge).” (Id. at 8-9). It notes that Plaintiff did not appeal Judge

 Bongiovanni’s decision and, if Defendant knew the issue would be redetermined by this Court, it

 would have moved those funds into escrow, deposited them with the Court, or released them to

 mitigate its exposure. (Id. at 8).

         Upon review, the Court finds that Defendant has not presented any new evidence, there

 has been no change in controlling law, and the Court did not make a clear error or overlook

 factual or legal issues in rendering its decision about the withheld deposit funds. While Judge



                                                    5
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 6 of 14 PageID: 3173




 Bongiovanni ruled that those funds were not part of any cause of action pled in Plaintiff’s

 complaint, she determined that they could be decided as damages. 2 Because Plaintiff obtained a

 favorable judgment and asserted a valid basis for damages, it was appropriate for the Court to

 rule that the withheld deposit funds comprised a portion of those damages.

          Further, as argued by Plaintiff, there was no unfair surprise when the Court decided this

 issue because it was raised in the parties’ briefs and at trial. In particular, the amended final

 pretrial order entered on February 18, 2020 stated that Plaintiff intended to prove as damages:

                   all monies currently being held by the defendant, the last known
                   amount of which is $43,287.36, which allegedly were monies held
                   in deposit for the benefit of the plaintiff. A motion was filed
                   previously for a return of these monies but the motion was denied.
                   Other than claiming that this amount may be owed if there is an
                   award of counsel fees, there is no reason why this money is being
                   held.

 (ECF No. 87 at 18). Thus, Defendants had notice that the deposit funds were a contested issue

 that would be raised at trial and adjudicated by this Court. 3

          In short, Defendant does not satisfy the criteria for reconsideration on the issue of the

 withheld deposit funds, and the Court declines to reduce Plaintiff’s award by $43,287.36.




 2
  In her May 2017 order, Judge Bongiovanni concluded that “[w]hether Defendant has improperly withheld funds
 due to Plaintiff is a separate cause of action not pled in the Complaint. To the extent that Plaintiff has a valid basis
 for damages, that can be decided as part of the damages portion of the complaint.” (Letter Order 3, ECF No. 37).
 3
  During the hearing on this motion on January 6, 2021, Defendant argued that the parties stipulated it would
 continue to hold the deposit until the litigation concluded, explaining that it believed Plaintiff was insolvent and
 would be unable to pay defense counsel’s fees if Defendant prevailed. (See Amended Final Pretrial Order ¶¶ 141-
 43, ECF No. 87). The parties stipulated that “PMG advised Plaintiff that PMG was retaining the funds until the
 conclusion of litigation . . . by letter dated November 16, 2016.” (Id.). By acknowledging that Defendant
 unilaterally decided it was retaining those funds, Plaintiff did not consent to the ongoing retention of those funds or
 waive its right to seek their return. At oral argument, Plaintiff noted that Defendant has yet to return the withheld
 deposit.

                                                             6
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 7 of 14 PageID: 3174




        ii.      BULLETPROOF GLASS

              Defendant also challenges Plaintiff’s award for the installation of bulletproof glass

 because that was an everyday business expense that Plaintiff chose to leave behind when it

 vacated the premises. 4 (Id. at 10-11). It argues that the funds for the glass were expended before

 the franchise termination and had nothing to do with Defendant’s alleged violation or bad faith.

 (Id. at 12). Further, Defendant claims “[t]his purported subset of damages was not even

 mentioned in the Pretrial Order and should have been excluded on that basis alone.” (Id. at 11).

 Even if these damages were recoverable, Defendant argues that “Plaintiff failed to present any

 evidence other than Sathu’s conclusory declaration that the replacement of the glass in the

 convenience store was ‘about $3,500.’” (Id. at 11). Further, it claims counsel’s use of the higher

 estimate of $3,600 in its closing statement, without any citation to the record, should not have

 been sufficient for the Court to increase the award by $100. (Id. at 12).

              Defendant has not met the criteria for reconsideration on the Court’s decision to award

 damages for the bulletproof glass. As the Court previously determined, this expense was more

 like a fixture than a typical maintenance or everyday business cost, and Defendant has not

 presented evidence or legal authority that warrants reversal of that decision. However,

 Defendant correctly asserts that Plaintiff did not submit evidence documenting the precise cost of

 the glass. Because Defendant submits that the lower of Plaintiff’s two estimates may be

 appropriate, and Plaintiff did not counter that argument in its reply brief, the Court will

 reconsider its decision to award Plaintiff $3,600 for the bulletproof glass. Accordingly,

 Plaintiff’s total recovery for that expense shall be reduced to $3,500.




 4
     It seems farfetched that glass installed in the convenience store could be removed and used elsewhere.

                                                             7
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 8 of 14 PageID: 3175




        For the foregoing reasons, Defendant’s cross-motion for reconsideration is granted in part

 and denied in part.

                                  MOTION FOR ATTORNEYS’ FEES

    A. LEGAL STANDARD

        The PMPA permits a prevailing franchisee to “benefit from a wide range of remedies,

 including compensatory and punitive damages, reasonable attorney’s fees and expert costs, and

 equitable relief.” Mac’s Shell Serv., Inc. v. Shell Oil Prods. Co. LLC, 559 U.S. 175, 179 (2010)

 (citing 15 U.S.C.§ 2805(b), (d)). Fee-shifting statutes like the PMPA are an exception to the

 “American Rule” that requires each party to pay its own legal fees. Windall, 51 F.3d at 1184.

 “[T]he fee applicant bears the burden of establishing entitlement to an award and documenting

 the appropriate hours expended and hourly rates.” Hensley, 461 U.S. at 437.

        When a fee-shifting statute applies, two criteria must be met in order for one party to

 recover attorneys’ fees from the other: “First, the party seeking fees must be a prevailing party in

 the litigation, and second, the fees to be awarded must be ‘reasonable.’” Windall, 51 F.3d at

 1184-85 (quoting Hensley, 461 U.S. at 433). A reasonable fee award is one which is “adequate

 to attract competent counsel, but which do[es] not produce windfalls to attorneys.” Id. at 1185

 (alteration in original) (quoting Student Pub. Interest Research Grp. of N.J., Inc. v. AT & T Bell

 Laby’s., 842 F.2d 1436, 1448 (3d Cir. 1988)).

                There are two basic methods for evaluating the reasonableness of
                an attorneys’ fees award—the lodestar method and the percentage-
                of-recovery method . . . Courts generally regard the lodestar
                method, which uses the number of reasonable hours times a
                reasonable rate, as the appropriate starting point for statutory fee
                shifting cases.

 Charles v. Goodyear Tire & Rubber Co., 976 F. Supp. 321, 323 (D.N.J. 1997). After

 determining the lodestar, the district court’s “discretion comes into play and it can adjust the fee

                                                   8
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 9 of 14 PageID: 3176




 for a variety of reasons. The most important factor in exercising this discretion is the ‘results

 obtained’ by the plaintiff.” Windall, 51 F.3d at 1185. See also Hensley, 461 U.S. at 439-40.

        The Third Circuit has held that even if a party prevails on some claims but not others, the

 claims and arguments presented may be “linked sufficiently that work performed on one would

 likely have had value for the others.” Tenafly Eruv Ass’n v. Borough of Tenafly, 195 F. App’x

 93, 98 (3d Cir. 2006). In Tenafly, the Court found that even though the plaintiffs did not prevail

 on their Fair Housing Act claim, it was based on the same discriminatory conduct that violated

 the Free Exercise Clause. Id. Therefore, the plaintiffs’ “arguments ‘cannot be viewed as a series

 of discrete claims,’ but are instead merely ‘alternative legal grounds for [the] desired outcome.’”

 Id. (quoting Hensley, 461 U.S. at 435). Further, the Court stated that “when a party’s claims are

 connected such that it would be ‘difficult to divide the hours expended on a claim-by-claim

 basis,’ it is appropriate to award compensation for work on all claims rather than only those

 claims that were successful.” Id. at 101 (citing Hensley, 461 U.S. at 435).

        In short, when a prevailing party’s successful and unsuccessful claims are distinct, “the

 hours spent on the unsuccessful claim should be excluded in considering the amount of a

 reasonable fee.” Hensley, 461 U.S. at 440. See also Rode v. Dellarciprete, 892 F.2d 1177, 1185-

 86 (3d Cir. 1990). If the prevailing party’s claims are interrelated, its fees should not be reduced

 “simply because the district court did not adopt each contention raised.” Hensley, 461 U.S. at

 440. “But where the plaintiff achieved only limited success, the district court should award only

 that amount of fees that is reasonable in relation to the results obtained.” Id. “When an

 adjustment is requested on the basis of either the exceptional or limited nature of the relief

 obtained by the plaintiff, the district court should make clear that it has considered the




                                                   9
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 10 of 14 PageID: 3177




  relationship between the amount of the fee awarded and the results obtained.” Pub. Interest

  Research Grp. of N.J., Inc. v. Windall, 51 F.3d 1179, 1184 (3d Cir. 1995).

          Other reasons a court may reduce a fee award include inadequate or vague documentation

  and billed “hours that are excessive, redundant, or otherwise unnecessary.” See id. at 433-34;

  see also Tenafly, 195 F. App’x 93 at 102. “The party seeking adjustment has the burden of

  proving that an adjustment is necessary.” Rode, 892 F.2d at 1183.

     B. DISCUSSION AND ANALYSIS

          Here, it is undisputed that Plaintiff was the prevailing party in the Court’s September 14,

  2020 Judgment. The parties dispute (1) whether Plaintiff’s requested fees were reasonably

  incurred, and (2) whether Plaintiff should recover its requested attorneys’ fees in full despite its

  limited success. Regarding the first question, the parties agree that a total of $5,259.97 should be

  excluded from Plaintiff’s fees due to duplicate billing entries. The remaining “reasonableness”

  matters to be determined are whether Plaintiff should recover fees related to (a) discovery of

  other fuel stations, (b) Defendant’s motion to strike Plaintiff’s jury demand, and (c) the work

  performed on the preliminary injunction. Each issue will be discussed below.

     i.      DISCOVERY OF OTHER GAS STATIONS

          Defendant argues that Plaintiff should not be awarded fees for its “wide-ranging

  discovery regarding the rents and appraised values for other franchised stations” because it

  “ultimately abandoned the issue” and “never introduced any of the documents into evidence at

  trial.” (Opp. Br. at 15-16). Plaintiff’s billed hours for that discovery work total $5,760. (Id. at

  17).

          While Plaintiff’s discovery of the fair market value of other fuel stations was relevant to

  its ultimately successful claim that PMG’s valuation of Station 9538 was arbitrary and



                                                   10
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 11 of 14 PageID: 3178




  unreasonable, it never presented that evidence. Instead, the Court reached its conclusion based

  on the evidence presented at trial regarding PMG’s valuation of Station 9538. Therefore,

  because a substantial amount of work was performed on discovery that was never presented, the

  Court will reduce counsel’s award by $5,760.

      ii.      MOTION TO STRIKE JURY DEMAND

            Defendant asserts that Plaintiff should not be awarded fees for its work in connection

  with PMG’s motion to strike Plaintiff’s jury demand. It argues that because the franchise

  agreement contained a jury waiver, Plaintiff should have withdrawn its jury demand in the first

  place. (Opp. Br. at 18). Because it refused to do so, Defendant had no choice but to file a formal

  motion, which Plaintiff did not oppose. (Id.). Defendant argues that “Plaintiff cannot be allowed

  to unreasonably force PMG to file a motion and then also seek to recover the fees it incurred as a

  result.” (Id. at 18-19). In short, Defendant asks this Court to reduce Plaintiff’s award by $240 –

  the amount of money Plaintiff billed for its work on this issue. (Id.).

            According to Plaintiff, Defendant raised the jury waiver issue for the first time during the

  motion for summary judgment – after more than two years of litigation. (Reply Br. at 12).

  Plaintiff argues that Defendant waived the jury demand issue by waiting so long to raise it, and

  that had it been raised sooner, Plaintiff would not have had to expend resources litigating the

  issue. (Id.).

            The Court finds that Plaintiff’s attorney’s fees of $240 is reasonable under the

  circumstances. A motion to grant or deny a jury demand is routine during the course of

  litigation, even if the parties’ contract addresses the issue. Here, the number of attorneys

  assigned to this matter and the number of hours billed is fair and reasonable. For the foregoing

  reasons, the Court declines to reduce Plaintiff’s award by $240.



                                                     11
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 12 of 14 PageID: 3179




     iii.      REDUCTION FOR LIMITED RECOVERY

            Defendant asks this Court to significantly reduce Plaintiff’s award – by at least 73 percent

  – because it achieved only limited success on its original claims. However, Defendant has not

  met its burden to demonstrate that a reduction in fees based on Plaintiff’s limited success is

  warranted.

            Under Hensley, a district court must “consider[] the relationship between the amount of

  the fee awarded and the results obtained.” 461 U.S. at 437. Plaintiff prevailed on its only claim

  at trial, which was one of eight claims asserted in its complaint. The factual basis of all those

  claims was the same: Plaintiff argued that Defendant, in bad faith, proposed an unreasonable rent

  increase in an effort to terminate Plaintiff’s franchise, causing a breach of the parties’ contract.

  While Plaintiff’s complaint asserted various legal theories, they were interrelated such that it

  would be “difficult to divide the hours expended on a claim-by-claim basis.” Id. at 435. Further,

  the Hensley Court stated that “[w]here a lawsuit consists of related claims, a plaintiff who has

  won substantial relief should not have his attorney’s fee reduced simply because the district court

  did not adopt each contention raised.” Id. at 440.

            Here, the same evidence, witnesses, and legal work was necessary to support all of

  Plaintiff’s claims, even though only one was successful. Like the plaintiff in Tenafly, Plaintiff’s

  “arguments ‘cannot be viewed as a series of discrete claims,’ but are instead merely ‘alternative

  legal grounds for [the] desired outcome.’” 195 F. App’x at 98 (quoting Hensley, 461 U.S. at

  435). As a result, the Court declines to reduce Plaintiff’s attorneys’ fees in proportion to its

  successful claims.




                                                    12
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 13 of 14 PageID: 3180




            However, the Court will deduct from counsel’s fees the costs incurred for work on the

  preliminary injunction, which was denied. (ECF Nos. 4, 7, 18). That work was billed by an

  earlier retained firm that was not successful, in the amount of $12,670. 5

                                                     CONCLUSION

            Overall, the Court grants Plaintiff’s motion for attorneys’ fees in the amount of

  $99,879.49. That figure represents Plaintiff’s original request of $123,669.46 minus $5,259.97

  in duplicate fees, $100.00 from the bulletproof glass award, $5,760.00 for discovery on other

  fuel stations, and $12,670.00 in work performed on the preliminary injunction. In addition, the

  Court awards Plaintiff $397.44 for court reporting expenses, which was not contested by

  Defendant. As such, Plaintiff’s total award for legal fees and costs is $100,276.93.

                                                        ORDER

            THIS MATTER having been brought before the Court by Plaintiff’s Motion for

  Attorney’s Fees (ECF No. 106) and Defendant’s Cross-Motion for Reconsideration (ECF No.

  108) and the Court having considered the moving papers, opposition thereto, and reply; for the

  reasons stated above, and for good cause shown;

            IT IS on this 22nd day of January 2021,

            ORDERED that Plaintiff’s motion for attorney’s fees is GRANTED in part and

  DENIED in part as follows:

            Evan L. Goldman sought attorneys’ fees in the amount of $123,669.46. The Court will

  deduct $5,259.97 in duplicate fees, $100.00 from the bulletproof glass damages, $5,760.00 for

  the discovery performed on other fuel stations, and $12,670.00 for the preliminary injunction, for

  a total of $99,879.49; and it is further



  5
      See page 2 concerning the preliminary injunction hearing and the trial.

                                                            13
Case 3:16-cv-05701-PGS-TJB Document 116 Filed 01/22/21 Page 14 of 14 PageID: 3181




         ORDERED that Defendant’s cross-motion for reconsideration is GRANTED in part and

  DENIED in part as follows:

         Reconsideration is GRANTED as to the amount of damages for the bulletproof glass; and

         Reconsideration is DENIED as to the award of withheld deposit funds; and it is further

  ORDERED that Plaintiff’s total award, including legal fees and costs, is $100,276.93.



                                              s/Peter G. Sheridan
                                              PETER G. SHERIDAN, U.S.D.J.




                                                14
